DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/29/2021. Claims 1-25 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Nagpal et al. US 2012/0110044) is cited in this Office Action necessitated by the amendment. 
In view of the new reference, independent claims 1, 11, and 21 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maybee et al. US 2018/0196832 (“Maybee”) in view of Rose et al. US 2018/0056179 (“Rose”) and in further view of Nagpal et al. US 2012/0110044 (“Nagpal”).
As per independent claim 1, Maybee teaches A method (A method related to cloud data storage is disclosed, para 0007) for implementing country-specific data locality to cause data related to local transactions to be stored within the country in which the transactions occurred (Cloud storage provides several advantages including geographic locality, para 0138), the method comprising:
capturing a set of transaction data associated with payment processing transactions into a first public cloud storage resource (In operation 2134, a customer using a client device may interact with a cloud infrastructure system 2102 by placing an order for a subscription for one or more services offered by the cloud infrastructure system 2102, para 0240 and FIG. 21. At operation 2146, the customer’s subscription order may be managed and tracked by an order management and monitoring module 2126, para 0244 and FIG. 21);
performing data mirroring across a heterogeneous set of cloud providers (Referring to FIG. 16, a network file system 1600 may be configured to support synchronous mirroring across multiple cloud data object stores 404, which may be operated by different cloud providers, para 0185 and FIG. 16) using a pipeline having a plurality of pipeline stages executed by one or more processors (As shown in the example of FIG. 16, communications from the transactional object layer may go through an I/O pipeline 224, to mirror VDEV (virtual device) 1402, and then to the physical layer. 
Maybee discloses all of the claimed limitations from above, but does not explicitly teach “the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a location-specific set of data, from the set of transaction data, that contains data associated with each transaction related to a location specified in the filter criteria” and “that adheres regulatory requirements” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Rose teaches the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource (FIG. 21 shows a data flow diagram illustrating an example geographic transaction volume analytics procedure in some embodiments of a DPO (Dynamic Payment Optimization), para 0146 and FIG. 21) according to a configuration file of the first public cloud storage resource (An example listing of a trigger 211 in the form of a XML-formatted file data is shown in table that specifies filter criteria to create a location-specific set of data, from the set of transaction data (See trigger 211 in table 00027 where filter criteria includes among other things GEO_FILTER specifying country and further resolution of the GEO_FILTER specifying city, see table 00027, to reduce transaction data), that contains data associated with each transaction related to a location specified in the filter criteria (Geo-payments reports is created by the payment network filtering all transactions for a given merchant and then aggregated by a country, para 0067 and table 00027).
Given the teaching of Rose, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee with “the plurality of pipeline stages including a first stage to filter a set of transaction data stored in the first public cloud storage resource according to a configuration file of the first public cloud storage resource that specifies filter criteria to create a location-specific set of data, from the set of transaction data, that contains data associated with each transaction related to a location specified in the filter criteria”. The motivation would be that by filtering all transactions, a country market share and average payment size may be calculated, para 0067 of Rose.
Maybee in combination with Rose discloses all of the claimed limitations from above, but does not explicitly teach “that adheres regulatory requirements” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”.
However, in an analogous art in the same field of endeavor, Nagpal teaches that adheres regulatory requirements (A check is performed based on predefined attributes for any regulatory compliance prior to routing data to be stored within a specific location of storage within a cloud environment, para 0003);
and to write the location-specific set of data to a target public cloud storage resource (The "routing", preferably built with "intelligence", functionality of the embodiments of the invention causes the cloud consumer data to be routed to and saved at an appropriate physical storage location within the specified geographical region(s), para 0028);
a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file (The cloud environment 50 may consist of numerous locations where data may be physically stored. For example, a plurality data storage devices used in the cloud environment 50 may be located in different geographical regions around the world. In accordance with embodiments of the invention herein, a cloud consumer, such as an owner and/or user of a local computing device such as 54A, 54B, 54C, 54N, may specify one or more geographical regions (e.g., continents, countries, states, etc.) where the user requires the data is to be the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides (The servers 12 and storage devices of a cloud environment 50 may be located in numerous different geographical regions, e.g., different countries around the world, para 0029).
Given the teaching of Nagpal, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Maybee and Rose with “that adheres regulatory requirements” and “and to write the location-specific set of data to a target public cloud storage resource” and “a replication stage to monitor the target public cloud storage resource and, in response to new location-specific data being added to the target public cloud storage resource from the first stage, automatically perform a replication task to mirror the location-specific data set to a regulatory-accessible, remote cloud-based storage location defined in the configuration file, the remote cloud-based storage location being in a first country different than a second country in which the first public cloud storage resource resides”. The motivation would be that moving files from one 
As per dependent claim 2, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the replication stage wakes to perform the replication task in response to new data being written to the target public cloud storage resource (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 3, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches further comprising monitoring message queuing service events related to transactions written into the first public cloud storage resource (Server 2012 may include one or more applications to analyze and consolidate data feeds and/or event updates received from users of client computing devices 2002, 2004, 2006, and 2008. As an example, data feeds and/or event updates may include, but are not limited to, Twitter feeds, Facebook updates or real-time updates received from one or more third party information sources and continuous data streams, which may include real-time events related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications), clickstream analysis tools, automobile traffic monitoring, and the like, para 0222).
wherein the replication stage is operable to encrypt data prior to mirroring of the data to the remote cloud-based storage location according to an encryption policy in the configuration file of the target public cloud storage resource (The I/O pipeline may include an encryption module which may provide various data encryption algorithms, para 0060).
As per dependent claim 5, Maybee in combination with Rose and Nagpal discloses the method of claim 4. Maybee teaches further comprising performing a key exchange with a regulatory entity that has access to data in the remote cloud-based storage location, the key exchange to provide a key for decrypting data in the remote cloud-based storage location (The Oracle Key Manager or equivalent manages the key local to a user allowing end-to-end secure encryption with locally managed keys when storing to the cloud, para 0039. Decryption is performed with the key, para 0041).
As per dependent claim 6, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the plurality of pipeline stages comprises an examine stage to enable access to the mirrored data at the remote cloud-based storage location (When the I/O pipeline 224 determines that local data within data store 416 is missing or corrupt, the I/O pipeline 224 may route the read request to one of the cloud object stores 404, para 0209).
As per dependent claim 7, Maybee in combination with Rose and Nagpal discloses the method of claim 6. Maybee teaches wherein the access is secure FTP access via an FTP server (Server 2012 may also run any of a variety of additional 
As per dependent claim 8, Maybee in combination with Rose and Nagpal discloses the method of claim 7. Maybee teaches wherein the FTP server is operable to decrypt the data as the data is being downloaded (Decryption is performed with the key, para 0041).
As per dependent claim 9, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein execution of the first stage and the replication stage is driven by a cron job (As indicated by block 726, responsive to the requests sent by the cloud interface device 502, the cloud interface daemon 604 may communicate, via the object protocol over the one or more networks, with the cloud object store 404 to cause storage of the data objects and metadata corresponding to the incremental modifications as new cloud objects, para 0110 and FIG. 7).
As per dependent claim 10, Maybee in combination with Rose and Nagpal discloses the method of claim 1. Maybee teaches wherein the replication stage is operable to perform replication by copying chucks of the data in the target public cloud storage resource in parallel to the remote cloud-based storage location (In block 1806, the mirror VDEV 1402 may initiate the writing of the data objects received in block 1804, into the second cloud object store 404b. In block 1806, the mirror VDEV 1402 may send the determined create/write operations to the cloud interface device 502b associated with the second cloud object store 404b into which the migration and/or replication copy of the logical tree hierarchy is to be created. In some 
As per claims 11-20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-10. For processor and memory see FIG. 22 of Maybee. For networks see FIG. 21 of Maybee (networks 2110).
As per claims 21-23 and 25, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3 and 9. For computer program product on a non-transitory computer readable medium see para 0008 of Maybee.
As per dependent claim 24, this claim is rejected based on arguments provided above for similar rejected claims 4 and 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132